Title: To James Madison from George Blake, 16 February 1814
From: Blake, George
To: Madison, James


        
          Sir
          Boston Feby. 16. 1814.
        
        Considering the peculiar and, to me, most unexpected circumstances under which I have now the honor to address you, you will, as I humbly hope, have the goodness to pardon the liberty I am taking, in transmitting to you the enclosed extract of a letter from a friend now in Washington, which came to me by the mail of this morning. To a man like yourself endow’d with a high and exalted sense of honor, and who will, of course, duly appreciate the insufferable pang which the slightest wound upon that honor cannot fail to occasion, it wou’d be needless for me to say that the contents of that letter have filled my mind with mingled emotions of astonishment disgust and abhorrence. Feeling as I do, a proud satisfaction in the belief that my integrity both in public and private life has been, to this period, without blemish, and as I flatter myself also, without the shade of suspicion; Knowing more over that during the twelve years that I have had the honor to hold the Office of Attorney for this District, its various laborious, and, at times, most perplexing duties have been fulfilled not only with zeal and the strictest fidelity to the Government, but as I had humbly hoped also, with some small degree of credit and reputation to myself it had never once occurred to me as being within the sphere of possibility that from among my Official transactions, even malignity itself coud attempt to seize on an instance susceptible of being managed or even tortured to my prejudice. With these impressions on my mind, it is obviously impossible for me to know, or even to form a conjecture with regard to the source from whence the intimations and depositions alluded to in the accompanying letter can have proceeded, or the particular Acts in the course of my various official proceedings to which they can have reference. I am sensible however that my official station like that of every other public functionary, may have drawn around me a multitude of secret, invisible enemies, who, if not with a view to injure me, yet in the expectation of advancing themselves, woud be capable of meditating against me every species of machination and wickedness. I am aware also that against the shafts of such foes, there is no degree of rectitude, purity of principle or of conduct, which can at all times afford a man of the most exalted character perfect protection and securety; and that his safety therefore must frequently depend on the pains he may take to develope the frauds which are at work against him and to advance in his own self vindication. With this view, Sir, I have resolved to present myself immediately before you. For the purpose of attending to the prosecution of a long list of important Admiralty cases which are now pending in the Supreme Court; cases originating in this District and in which the UStates are deeply

interested, it was my intention, prior to the reception of the Enclosed letter, to visit Washington during the present session.
        The arrival of that letter has determined me to commence the journey, by a day or two sooner than I had anticipated; and I have concluded to set off on Friday next so that I may calculate on the honor of paying my respects to you, personally, in the course of eight or ten days. In the mean time, that I may be ensured the benefit of your free, unbiased Judgement, permit me to hope and trust, that you will have suspended an opinion and even a surmise with regard to the tendency of any unfavorable statements which may have been made concerning me, until I shall have had an opportunity of knowing & confronting the accusation, what ever it may be; and of demonstrating to you, as I pledge myself to do most satisfactorily, that it coud have originated in none other but the most vile, wicked and sordid intentions.
        I entreat, you Sir, to beleive that it is not the Office which I hold that is the subject of my solicitude. The Office I ought to be prepared at any moment to resign, when the interests of my Government may require its commitment to other hands. My anxiety is alone concerned for the momentary stigma which appears to have been cast upon my public reputation; that reputation compared with which, the honor or emoluments of the highest station in the country, woud be in my estimation as nothing, less than nothing. I have the honor to be Sir with the highest consideration and respect; Yr. Mo. Obed St.
        
          Geo: Blake
        
      